DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 10-13, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 9, 10, 14, 17, 18, and 19 of copending Application No. 16/213,652 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 8, 9, 10, 14, 17, 18, and 19 of copending Application No. 16/213,652 alone or in combination teach each and every limitation of claims 1-4, 10-13, and 19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For example:
Regarding claim 1, Claim 1 of copending Application No. 16/213,652 teaches a computer system, comprising:
a network communications interface; (Claim 1: a network communications interface)
a memory; and (Claim 1: a memory)
one or more processing units, communicatively coupled to the memory and the network communications interface, wherein the memory stores instructions, that when executed by the one or more processing units, cause the one or more processing units to provide a server side component of a view and edit function to simultaneously view and edit multiple network device configurations.)
parse a plurality of different network device configuration documents to create a set of slots and anchor points relative to locations of related parameter settings within each of the different network device configuration documents, the slots indicating a type of parameter setting and the anchor points indicating a relative location within each of the different network device configuration documents based on the slot indications; (Claim 1: parse a plurality of different network device configuration documents to create a set of slots and anchor points relative to locations of related parameter settings within each of the different network device configuration documents, the slots indicating a type of parameter setting and the anchor points indicating a relative location within each of the different network device configuration documents based on the slot indications.)
receive an indication of a change in parameter value for a network configuration setting common to at least two files of the plurality of different network device configuration documents within a scope of an editing session; (Claim 1: receive an indication, from the remote client )
determine a first location, using a first anchor point of a first configuration file of the at least two files, within the first configuration file to apply the change in parameter value; (Claim 1: the indication including an associated anchor point for the change in parameter value; determine a location, using the associated anchor point, to apply the change in parameter value received from the remote client device to multiple of the plurality of different network device configuration documents (e.g. including first configuration file).)
determine a second location, at a different relative location than the first location within the first configuration file, within a second configuration file of the at least two files, the second location determined using the first anchor point and location of the first anchor point within the second configuration file; and (Claim 1: determine a location, using the associated anchor point, to apply the change in parameter value received from the remote client device to multiple of the plurality of different network device configuration documents (e.g. including second configuration file).)
apply the change in parameter to the determined first location within the first configuration file and the determined second location within the second configuration file. (Claim 1: to apply the change in parameter value received from the remote client device to multiple of the plurality of different network device configuration documents.)

Regarding claim 2, Claim 1 of copending Application No. 16/213,652 teaches the computer system of claim 1.
 create the set of slots as part of the server side component based on a restrictive grammar language (RGL) definition of rules associated with a network including a first device associated with a first configuration file and a second device associated with a second configuration file, the first and second configuration file part of the plurality of different network device configuration documents. transmit at least a portion of the RGL to the remote client device.)

Regarding claim 3, Claims 1 and 5 of copending Application No. 16/213,652 teach the computer system of claim 2.
Claim 8 of copending Application No. 16/213,652 teaches wherein the RGL definition comprises information collected from a majority of devices having network configuration settings connected to the network. (Claim 8: wherein the RGL definition comprises information collected from a majority of devices having network configuration settings connected to the network.)

Regarding claim 4, Claims 1, 5 and 8 of copending Application No. 16/213,652 teach the computer system of claim 3.
wherein the RGL comprises information to indicate consistency for parameter values within the network that should be similarly or identically configured for all devices within the network.)

Regarding claim 10, Claim 10 of copending Application No. 16/213,652 teaches a non-transitory computer readable medium comprising instructions stored thereon that when executed by one or more processing units cause the one or more processing units to: 
parse a plurality of different network device configuration documents to create a set of slots and anchor points relative to locations of related parameter settings within each of the different network device configuration documents, the slots indicating a type of parameter setting and the anchor points indicating a relative location within each of the different network device configuration documents based on the slot indications; (Claim 10: parse a plurality of different network device configuration documents to create a set of slots and anchor points relative to locations of related parameter settings within each of the different network device configuration documents, the slots indicating a type of parameter setting and the anchor points indicating a relative location within each of the different network device configuration documents based on the slot indications.)
receive an indication of a change in parameter value for a network configuration setting common to at least two files of the plurality of different network device configuration documents within a scope of an editing session; (Claim 10: receive an indication, from the remote client )
determine a first location, using a first anchor point of a first configuration file of the at least two files, within the first configuration file to apply the change in parameter value; (Claim 10: the indication including an associated anchor point for the change in parameter value; determine a location, using the associated anchor point, to apply the change in parameter value received from the remote client device to multiple of the plurality of different network device configuration documents (e.g. including first configuration file).)
determine a second location, at a different relative location than the first location within the first configuration file, within a second configuration file of the at least two files, the second location determined using the first anchor point and location of the first anchor point within the second configuration file; and (Claim 10: determine a location, using the associated anchor point, to apply the change in parameter value received from the remote client device to multiple of the plurality of different network device configuration documents (e.g. including second configuration file).)
apply the change in parameter to the determined first location within the first configuration file and the determined second location within the second configuration file. (Claim 10: to apply the change in parameter value received from the remote client device to multiple of the plurality of different network device configuration documents.)

Regarding claim 11, Claim 10 of copending Application No. 16/213,652 teaches the non-transitory computer readable medium of claim 10.
 create the set of slots as part of the server side component based on a restrictive grammar language (RGL) definition of rules associated with a network including a first device associated with a first configuration file and a second device associated with a second configuration file, the first and second configuration file part of the plurality of different network device configuration documents. transmit at least a portion of the RGL to the remote client device.)

Regarding claim 12, Claims 10 and 14 of copending Application No. 16/213,652 teach the non-transitory computer readable medium of claim 11.
Claim 17 of copending Application No. 16/213,652 teaches wherein the RGL definition comprises information collected from a majority of devices having network configuration settings connected to the network. (Claim 17: wherein the RGL definition comprises information collected from a majority of devices having network configuration settings connected to the network.)

Regarding claim 13, Claims 10, 14 and 17 of copending Application No. 16/213,652 teach the non-transitory computer readable medium of claim 12.
wherein the RGL comprises information to indicate consistency for parameter values within the network that should be similarly or identically configured for all devices within the network.)

Regarding claim 19, Claim 19 of copending Application No. 16/213,652 teaches a method of implementing network device configuration parameter changes across a plurality of network communication devices based on a single edit request in a multi-edit processing function, the method comprising: 
parsing a plurality of different network device configuration documents to create a set of slots and anchor points relative to locations of related parameter settings within each of the different network device configuration documents, the slots indicating a type of parameter setting and the anchor points indicating a relative location within each of the different network device configuration documents based on the slot indications; (Claim 19: parsing a plurality of different network device configuration documents to create a set of slots and anchor points relative to locations of related parameter settings within each of the different network device configuration documents, the slots indicating a type of parameter setting and the anchor points indicating a relative location within each of the different network device configuration documents based on the slot indications.)
receiving an indication of a change in parameter value for a network configuration setting common to at least two files of the plurality of different network device configuration documents within a scope of an editing session; (Claim 19: receive an indication, from the remote client )
determining a first location, using a first anchor point of a first configuration file of the at least two files, within the first configuration file to apply the change in parameter value; (Claim 19: the indication including an associated anchor point for the change in parameter value; determining a location, using the associated anchor point, to apply the change in parameter value received from the remote client device to multiple of the plurality of different network device configuration documents (e.g. including first configuration file).)
determining a second location, at a different relative location than the first location within the first configuration file, within a second configuration file of the at least two files, the second location determined using the first anchor point and location of the first anchor point within the second configuration file; and (Claim 19: determining a location, using the associated anchor point, to apply the change in parameter value received from the remote client device to multiple of the plurality of different network device configuration documents (e.g. including second configuration file).)
applying the change in parameter to the determined first location within the first configuration file and the determined second location within the second configuration file. (Claim 19: to apply the change in parameter value received from the remote client device to multiple of the plurality of different network device configuration documents.)

Allowable Subject Matter
Claims 1-20 would be allowable if applicant overcomes the double patenting rejection(s).
The following is an examiner’s statement of reasons for allowance: The prior art in the field, such as Mayer (US 20020178246 A1) teaches a Device Parser Module obtains the configuration file of the network device (e.g., from the TML program) and parses the configuration file using standard compiler technology, the Device Parser Module is capable of parsing the syntax of the different types of configuration files associated with the network devices. 
Martin (EP 1685555 B1) teaches the template grammar models the language of a user used to command a machine to do a specific task with a command path followed by properties. The properties path incorporates slots in the schemer, wherein each slot is bracketed with a preamble and a post amble. The commands, preambles and post ambles are not defined in the template grammar. The language expressions for them are learned from the semantic annotations. The annotated slots serve thereby as the anchor points in the mapping, and the rest of the words in the input can be aligned to the pre-terminals according to their positions relative to those anchor points. 
Pusateri (US 20090216867 A1) teaches a vendor-independent network configuration tool may extract configuration information stored to devices from disparate vendors, and parse tags from extracted configuration information. Each tag defines a configuration property. The tool may further analyze the tags to determine relationships and present configuration information based primarily on the determined relationship and only secondarily on the devices. The tool may also perform analysis on the tags to detect one or more errors or configuration inconsistencies, as well as, update or change tags, which causes the tool to push any changes to the appropriate device.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455